J-S37001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MICHAEL DYAL LEE

                            Appellant                No. 1116 WDA 2014


              Appeal from the Judgment of Sentence June 4, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0006185-2012


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED MAY 10, 2016

       Appellant, Michael Dyal Lee, appeals from the judgment of sentence

entered in the Allegheny Court of Common Pleas, following his jury trial

convictions for two (2) counts of possession with intent to deliver a

controlled substance (“PWID”), three (3) counts of simple possession, and

one (1) count each of possession of drug paraphernalia, gambling devices,

and persons not to possess firearms.1 We affirm.

       The relevant facts and procedural history of this appeal are as follows.

On April 16, 2012, Officers Rosato and Woodhall conducted narcotics

surveillance on 3327 Ward Street in Pittsburgh. Appellant lived on the first

____________________________________________


1
 35 P.S. § 780-113(a)(30), (a)(16), (a)(32); 18 Pa.C.S.A. §§ 5513(a)(1),
6105(a)(1), respectively.
J-S37001-16


floor of the three-story house.     Another individual occupied the top two

floors of the house. The officers set up surveillance at 6:15 p.m. At around

6:30 p.m., the officers began to observe people enter the building, stay for

under four minutes, and then leave. At 6:35 p.m., the officers observed a

woman enter the building and exit two or three minutes later. At 6:45 p.m.,

a man parked his motorcycle in front of the premises, entered the house,

and left approximately three minutes later. The officers observed the man

place something from his hand into the gas tank pouch attached to his

motorcycle. The motorcyclist then drove down Ward Street at high speed,

turned right onto another street without signaling, and made a second right

turn without observing a stop sign. The officers initiated a traffic stop of the

motorcyclist. As the motorcyclist pulled over, Office Woodhall observed him

open the gas tank pouch and pull out a clear plastic bag containing unknown

objects. The officers pulled up to the left of the motorcycle, at which point

the motorcyclist placed the objects in the bag in the corner of his mouth.

The officers immediately tried to remove the objects from the motorcyclist’s

mouth but he swallowed the objects before the officers could successfully

extract them. While in custody, the motorcyclist admitted he had purchased

narcotics from 3327 Ward Street, and did so on a regular basis. The officers

obtained a search warrant for 3327 Ward Street that same day.                At

approximately 9:40 p.m., Officers Rosato and Woodhall arrived at 3327

Ward Street with several other officers and executed the warrant. Appellant


                                     -2-
J-S37001-16


was present in his first-floor residence and the officers took him into custody

along with six other individuals.       The police also recovered from the

residence a firearm, chunks of crack cocaine, baggies of marijuana, pills,

digital scales, thousands of dollars in cash, and dice used for a gambling

operation. The police briefly detained the resident of the second and third

floors until they determined she was living in an independent dwelling and

was not affiliated with the individuals in Appellant’s first-floor residence.

      The Commonwealth charged Appellant with multiple counts of PWID,

gambling devices, persons not to possess firearms, and related offenses. On

February 6, 2013, Appellant filed a motion to suppress all evidence seized

during the search of his residence, as well as any subsequent statements to

the police.   Following a hearing, the court denied Appellant’s suppression

motion on February 12, 2013. On April 1, 2013, Appellant filed a motion to

reveal the identity of the Commonwealth’s confidential informant, which the

court denied by order dated April 30, 2013. A jury subsequently convicted

Appellant of PWID, simple possession, possession of drug paraphernalia,

gambling devices, and persons not to possess firearms. The court sentenced

Appellant on December 19, 2013, to concurrent mandatory minimum terms

of five (5) to ten (10) years’ incarceration for the two PWID convictions. On

December 27, 2013, Appellant timely filed a post-sentence motion to

reconsider sentence, which the court granted.           The court resentenced

Appellant on June 4, 2014, to concurrent terms of eleven-and-one-half


                                      -3-
J-S37001-16


(11½) to twenty-three (23) months’ incarceration, followed by two (2)

years’ probation, for the PWID convictions.      The court imposed no further

penalty for the remaining convictions.       Appellant’s new sentence did not

include a mandatory minimum term. On June 10, 2014, the Commonwealth

filed a timely post-sentence motion, which the court denied on June 18,

2014. Appellant timely filed a notice of appeal on July 11, 2014. On August

11, 2014, the court ordered Appellant to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b). After the court granted two

extensions, Appellant timely filed a Rule 1925(b) statement on January 2,

2015.

        Appellant raises the following issues for our review:

           WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] MOTION TO SUPPRESS WHEN THE SEARCH
           WARRANT APPLICATION FAILED TO STATE WITH
           SUFFICIENT SPECIFICITY AND PARTICULARITY THE PLACE
           TO BE SEARCHED?

           WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] MOTION TO SUPPRESS WHEN THE
           INFORMATION CONTAINED IN THE FOUR CORNERS OF
           THE SEARCH WARRANT AFFIDAVIT FAILED TO ESTABLISH
           PROBABLE CAUSE TO SEARCH 3327 WARD STREET?

           WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] MOTION TO REVEAL THE IDENTITY OF THE
           CONFIDENTIAL    INFORMANT     WHEN     [APPELLANT]
           SUFFICIENTLY DEMONSTRATED THAT PRODUCTION OF
           THE CONFIDENTIAL INFORMANT WAS MATERIAL TO HIS
           DEFENSE, REASONABLE, AND IN THE INTEREST OF
           JUSTICE?

(Appellant’s Brief at 7).


                                       -4-
J-S37001-16


      In his first issue, Appellant argues the search warrant for 3327 Ward

Street failed to describe the place to be searched with sufficient particularity.

Appellant avers the search warrant indicated the building might have

separate residences inside. Appellant asserts the police failed to arrange a

controlled drug purchase or conduct additional surveillance on 3327 Ward

Street to ascertain whether it contained multiple living units.        Appellant

contends the search warrant failed to describe the particular room or unit to

be searched even though the police had reason to believe the building was a

multiple-occupancy structure. Appellant concludes the search warrant was

constitutionally defective. We disagree.

      We review the denial of a suppression motion as follows:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

         [W]e may consider only the evidence of the prosecution
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the record supports the findings of the
         suppression court, we are bound by those facts and may
         reverse only if the court erred in reaching its legal
         conclusions based upon the facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).

      Article I, Section 8 of the Pennsylvania Constitution provides in

pertinent part: “[N]o warrant to search any place or to seize any person or


                                      -5-
J-S37001-16


things shall issue without describing them as nearly as may be, nor without

probable cause[.]” Pa. Const. Art. I, § 8.

         The Pennsylvania Supreme Court has concluded Article 1,
         Section 8 of the Pennsylvania Constitution affords greater
         protection than the Fourth Amendment, …including a more
         demanding particularity requirement; the description must
         be as particular as reasonably possible. Commonwealth
         v. Grossman, 521 Pa. 290, 555 A.2d 896, 899 (1989).
         “The twin aims of Article 1, Section 8 are the safeguarding
         of privacy and the fundamental requirement that warrants
         shall   only    be    issued    upon    probable    cause.”
         Commonwealth v. Waltson, 555 Pa. 223, 724 A.2d 289,
         292 (1998).

            In order to protect these twin aims, a warrant must
            describe the place to be searched and the items to
            be seized with specificity, and the warrant must be
            supported by probable cause.        The place to be
            searched must be described “precise enough to
            enable the executing officer to ascertain and identify,
            with reasonable effort, the place intended, and
            where probable cause exists to support the search of
            the area so designated, a warrant will not fail for lack
            of particularity.”

         Id. at 292[.]

Commonwealth v. Belenky, 777 A.2d 483, 486 (Pa.Super. 2001).

      Generally, “A search warrant directed against an apartment house, or

other multiple-occupancy structure will be held invalid for lack of specificity if

it fails to describe the particular room or subunit to be searched with

sufficient definiteness to preclude a search of other units.” In Interest of

Wilks, 613 A.2d 577, 579 (Pa.Super. 1992).            Nevertheless, “if there is

cause to believe the premises covered by the warrant are being used as a

single unit, a warrant directing the search of more than one unit is valid.”

                                      -6-
J-S37001-16


Commonwealth v. Chamberlain, 419 A.2d 1261, 1266 (Pa.Super. 1980).

“In the absence of evidence as to any exterior features which would have

indicated the presence of more than one unit, a warrant will not be

invalidated because it authorizes a search of an entire house, although the

house consists of two units.”    Commonwealth v. Davis, 480 A.2d 1035,

1040-41 (Pa.Super. 1984).       See also Commonwealth v. Andujar, 399
A.2d 1074 (Pa.Super. 1979) (en banc) (holding description of row house in

search warrant was sufficiently specific in light of all facts of record, where

diligent efforts of police to uncover drug operation in building did not

disclose division of interior into two living areas; all outward signs and

reasonably    available   information   indicated   building   was   single-family

residence); Commonwealth v. Simpkins, 36 A.3d 623 (Pa.Super. 2012)

(holding search warrant for row house was valid even though bedrooms in

house were separately rented by multiple individuals, where house was

zoned single family and nothing in building’s appearance gave notice to

police it was being used as rooming house; stating suppression was not

justified simply by officer’s acknowledgment that manner in which house is

zoned is not necessarily way it is used). “[T]he reviewing court must make

a practical, commonsense decision whether the place to be searched has

been specified with sufficient particularity.” Wilks, supra at 579.

      Instantly, the search warrant provided the following description of the

place to be searched:


                                        -7-
J-S37001-16


        3327 Ward Street, Pittsburgh, PA 15213.         This single
        family home may have several separate residences inside,
        and is a three (3) story structure, with the first two (2)
        adorned in light brick, and the third floor in white siding.
        It is adorned with a white fence, a brick porch with
        accompanying brick wall, and a Blessed Mary Statue in the
        front yard.

(Attachment to Motion to Suppress, filed 2/6/13).       At the suppression

hearing, Appellant and the Commonwealth stipulated Officer Rosato would

testify that there were no separate entrances, mailboxes, or meters at the

house to suggest it was being used other than as a single-family home. See

Andujar, supra; Simpkins, supra (considering all facts of record to

determine what information police had regarding number of residences in

building to be searched). The police also examined city real estate records,

which did not disclose the existence of separate dwelling units in the house.

Additionally, the affidavit of probable cause stated the police detained a

motorcyclist, who told the officers he regularly purchased narcotics at 3327

Ward Street.   The motorcyclist did not refer to a specific apartment unit.

The officers conducted surveillance on the premises, and no exterior features

alerted them to the existence of more than one residence.      Based on the

reasonably available information at the officers’ disposal, they had cause to

believe 3327 Ward Street was a single-family home and did not contain

multiple apartments.   See Chamberlain, supra.        The warrant was not

invalidated by the acknowledgment that the house might be illegally divided

into separate living units. Absolute certainty regarding the occupancy status


                                    -8-
J-S37001-16


of the building was not required.              In light of the investigating officers’

diligent efforts, including observations of the premises and an examination

of real estate records, the description of the search location was as

particular as reasonably possible. See Andujar, supra; Belenky, supra.

Viewed in a practical, commonsense manner, the warrant described the

location of the search with sufficient specificity.2 See Wilks, supra; Davis,

supra.

       In his second issue, Appellant argues the affidavit supporting the

search warrant failed to establish probable cause to search his residence.

Appellant contends Officer Rosato provided no time frame as to when he or

Officer Woodhall received neighborhood complaints and reports from the

University of Pittsburgh police regarding narcotics activity at 3327 Ward

Street. Appellant further asserts the reference to “neighborhood complaints”

was a factual misstatement because the information actually came from a

confidential    informant.        Appellant      maintains   the   officers’   personal

observations were insufficient to establish probable cause because they

conducted surveillance for only thirty-three minutes and observed only two
____________________________________________


2
  Moreover, the constitutional harm that the particularity requirement is
intended to prevent, i.e., overbroad searches, did not occur in this case.
During the execution of the search warrant, the police discovered the house
was in fact divided into two apartments. At that point, the police briefly
detained the resident of the upper two floors and released her after they
confirmed she was not associated with anybody in Appellant’s first-floor
residence. No evidence suggests the scope of the search exceeded the
boundaries of Appellant’s residence.



                                           -9-
J-S37001-16


individuals enter the house. Appellant claims the affidavit of probable cause

once stated the officers set up surveillance at 3327 Lawn Street, which was

not the building where Appellant resided. Appellant argues the motorcyclist

detained by police was an anonymous source, and the information he gave

to the officers was uncorroborated hearsay.            Appellant concludes the

affidavit failed to establish probable cause to search 3327 Ward Street. We

disagree.

      As a preliminary matter, issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived for appellate review. Commonwealth v.

Castillo, 585 Pa. 395, 888 A.2d 775 (2005). A Rule 1925(b) statement that

is not specific enough for the trial court to identify and address the issues

the defendant wishes to raise on appeal may also result in waiver.

Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

            When a court has to guess what issues an appellant is
            appealing, that is not enough for meaningful review.
            When an appellant fails adequately to identify in a concise
            manner the issues sought to be pursued on appeal, the
            trial court is impeded in its preparation of a legal analysis
            which is pertinent to those issues. In other words, a
            Concise Statement which is too vague to allow the court to
            identify the issues raised on appeal is the functional
            equivalent of no Concise Statement at all.

Id. at 2.

      Here, Appellant alleged the following in his Rule 1925(b) statement on

the issue of whether the search warrant was supported by probable cause:


                                       - 10 -
J-S37001-16


“The information contained in the four corners of the search warrant affidavit

failed to establish probable cause to search 3327 Ward Street, Pittsburgh,

Pennsylvania 15213.”     (Rule 1925(b) statement, filed 1/2/15).      Appellant

failed to specify any reason that the affidavit was insufficient to establish

probable cause.    In particular, Appellant failed to raise any of the specific

arguments he presents on appeal regarding the alleged deficiency of the

affidavit of probable cause. As a result, in its opinion, the trial court merely

recited the facts set forth in the affidavit and disagreed with Appellant’s

“conclusory statement” that the affidavit failed to establish probable cause.

Thus, Appellant’s issue, as generically framed in his Rule 1925(b) statement,

is arguably waived for vagueness. See Reeves, supra.

      Moreover, “The standard for evaluating whether probable cause exists

for the issuance of a search warrant is the ‘totality of circumstances’ test as

set forth in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527

(1983),    and    adopted   by    [the   Pennsylvania    Supreme     Court]   in

Commonwealth v. Gray, 509 Pa. 476, 484, 503 A.2d 921, 925 (1985).”

Commonwealth v. Jones, 542 Pa. 418, 424, 668 A.2d 114, 116 (1995).

          A magistrate is to make a practical, common-sense
          decision whether, given all the circumstances set forth in
          the affidavit before him, including the veracity and basis of
          knowledge of persons supplying hearsay information, there
          is a fair probability that contraband or evidence of a crime
          will be found in a particular place. The information offered
          to establish probable cause must be viewed in a common
          sense, nontechnical manner and deference must be
          accorded to the issuing magistrate. The duty of a court
          reviewing the decision is to ensure that the magistrate had

                                     - 11 -
J-S37001-16


           a substantial basis for concluding that probable cause
           existed.

Id. at 424, 668 A.2d at 116-17 (internal citations and quotation marks

omitted). A magistrate’s finding of probable cause must be based on facts

described within the four corners of the affidavit.      Commonwealth v.

Smith, 784 A.2d 182 (Pa.Super. 2001).

         Instantly, the affidavit of probable cause supporting the search

warrant described the following facts: Officers Rosato and Woodhall believed

3327 Ward Street was a site of narcotics trafficking based on neighborhood

complaints, reports from the University of Pittsburgh police, and the officers’

personal observations of specific individuals going in and out of the house;

based on that information, the officers conducted surveillance on the house;

the officers observed a woman enter the house and leave only two or three

minutes later; the officers subsequently observed a man enter the house,

leave approximately three minutes later, and place something from his hand

into the gas tank pouch attached to his motorcycle; the man then sped away

on his motorcycle and disregarded a stop sign; the officers initiated a traffic

stop of the motorcyclist, at which point he pulled out a clear plastic bag from

the gas tank pouch and placed the objects inside the bag into his mouth; the

motorcyclist resisted the officers’ attempts to extract the objects and

eventually swallowed them; while in custody, the motorcyclist admitted he

had purchased narcotics from 3327 Ward Street and did so on a regular

basis.    Based on the information contained within the four corners of the

                                    - 12 -
J-S37001-16


affidavit of probable cause, the magistrate properly concluded there was a

fair probability the police would find evidence of narcotics activity at 3327

Ward Street.     See Jones, supra.        The motorcyclist’s confession was

corroborated by the officers’ surveillance and their interaction with the

motorcyclist leading up to his arrest.   Further, the single reference in the

affidavit to 3327 Lawn Street was an obvious clerical error with no effect on

the warrant’s validity, where the affidavit referred to Ward Street in all other

respects. See Commonwealth v. Yerger, 482 A.2d 985 (Pa.Super. 1984)

(explaining factual misstatements in affidavit of probable cause will not

invalidate search warrant unless misstatements are deliberate and material).

      Likewise, the omission from the affidavit that the “neighborhood

complaints” came from an informant did not constitute a deliberate and

material misstatement of fact. The lynchpin of the officers’ probable cause

was their surveillance of 3327 Ward Street and their interaction with the

motorcyclist.   The reference to “neighborhood complaints” was simply a

background fact to explain in part the officers’ initial suspicion of drug

activity at the house.   See id. (stating test for whether misstatement in

affidavit is material is whether it is essential to search warrant application,

not whether it merely strengthens application).

      Additionally, the warrant was not defective due to the absence of a

specific time frame within which the officers received complaints or reports

from university police. The officers’ personal observations on the day they


                                     - 13 -
J-S37001-16


applied for the warrant demonstrated the ongoing nature of the criminal

conduct at issue.    See Commonwealth v. Dennis, 618 A.2d 972, 981

(Pa.Super. 1992), appeal denied, 535 Pa. 654, 634 A.2d 218 (stating: “Mere

lapse of time between discovery of criminal activity and issuance of the

warrant will not necessarily dissipate probable cause; a showing that the

criminal activity is likely to have continued up to the time of issuance of the

warrant will render otherwise stale information viable”). Consequently, even

if properly preserved, Appellant’s second issue would merit no relief.

      In his third issue, Appellant argues the Commonwealth acknowledged

at the suppression hearing that the police investigation involved the use of a

confidential informant. Appellant asserts the informant apparently prompted

the investigation, but it is unclear what he told the police regarding

Appellant.    Appellant contends the informant’s identity was critical to

Appellant’s defense because it would have allowed him to learn the source of

the informant’s knowledge and how fresh or stale that information was.

Appellant concludes the trial court erred when it denied his motion to

disclose the identity of the informant. We disagree.

      “Our standard of review of claims that a trial court erred in its

disposition of a request for disclosure of an informant’s identity is confined to

abuse of discretion.”     Commonwealth v. Watson, 69 A.3d 605, 607

(Pa.Super. 2013) (quoting Commonwealth v. Washington, 63 A.3d 797,

801 (Pa.Super. 2013)).     The following legal principles govern a request to


                                     - 14 -
J-S37001-16


disclose a confidential informant’s identity:

         [N]o fixed rule with respect to disclosure of the confidential
         informant’s identity is justifiable. The problem is one that
         calls for balancing the public interest in protecting the flow
         of information against the individual’s right to prepare his
         defense.      Whether a proper balance renders the
         nondisclosure erroneous must depend on the particular
         circumstances of each case, taking into consideration the
         crime charged, the possible defenses, the possible
         significance of the informer’s testimony and other relevant
         factors.

         This    balance    is    initially weighted   toward     the
         Commonwealth, which holds a qualified privilege to
         maintain an informant’s confidentiality to preserve the
         public’s interest in effective law enforcement. However,
         the balance tips in favor of disclosure where guilt is found
         solely on police testimony from a single observation and
         testimony from a disinterested source, such as the
         informant, is available.

Commonwealth v. King, 932 A.2d 948, 952 (Pa.Super. 2007) (internal

citations omitted).

      “[R]egardless of whether the informant was an eyewitness to the

transaction for which the defendant was charged, the Commonwealth retains

a   qualified   privilege   not   to     disclose   an   informant’s   identity.”

Commonwealth v. Withrow, 932 A.2d 138, 140-41 (Pa.Super. 2007).

         To overcome that privilege, the defendant must show that
         his request for disclosure is reasonable and that the
         information sought to be obtained through disclosure is
         material to the defense. Although the defendant need not
         predict exactly what the informant will say, he must
         demonstrate at least a reasonable possibility the
         informant’s testimony would exonerate him. Only after
         this threshold showing that the information is material and
         the request reasonable is the trial court called upon to
         determine whether the information is to be revealed.

                                       - 15 -
J-S37001-16



Id. at 141 (internal citations and quotation marks omitted).

      “Where the confidential informant is not a witness to the incident at

issue, the defendant must show that the Commonwealth’s disclosure of the

identity of the informant is (1) material to his defense; (2) reasonable; and

(3)   in     the   interests   of   justice.”      King,   supra   at   952   (quoting

Commonwealth v. Hritz, 663 A.2d 775, 778 (Pa.Super. 1995)).

           Regarding the element of materiality, the defendant must
           show as a threshold matter that the informant’s identity is
           germane to the defense. Evidence is relevant and material
           to the defense if it tends to show that a specific crime of
           which a defendant stands accused was committed by
           someone else. The record must disclose a reasonable
           possibility that the information sought will materially aid
           the defendant in presenting his defense and is not
           obtainable from another source.

Id. at 953 (internal citations and quotation marks omitted) (emphasis in

original).

      Instantly, the record reveals the police initially learned about potential

narcotics activity at Appellant’s address from several sources, including a

confidential informant. No evidence of record indicates, however, that the

informant played any further role in the investigation.            The informant was

not a witness to any of the crimes for which Appellant was charged.                At

most, the informant merely contributed to the officers’ decision to conduct

surveillance at 3327 Ward Street on April 16, 2012. The informant had no

involvement in that surveillance activity or in the subsequent execution of

the search warrant.        Thus, Appellant failed to show testimony from the

                                          - 16 -
J-S37001-16


informant would tend to show that someone other than Appellant committed

the offenses in question.   See id.    Based on the foregoing, Appellant was

unable to establish that knowledge of the informant’s identity was material

to Appellant’s defense, reasonable, and in the interests of justice. See id.

Therefore, the court properly denied Appellant’s request for disclosure of the

informant’s identity. See Withrow, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2016




                                      - 17 -